Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of the Schedule 13D (including any amendments thereto) with respect to the shares of Common Stock, par value $0.001 per share, of Novatel Wireless, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:August 3, 2015 /s/ Timothy Maguire TIMOTHY MAGUIRE MAGUIRE ASSET MANAGEMENT, LLC By: /s/ Timothy Maguire Name: Timothy Maguire Title: Managing Member MAGUIRE FINANCIAL, LP By: Maguire Asset Management, LLC, its general partner By: /s/ Timothy Maguire Name: Timothy Maguire Title: Managing Member TIMOTHY MAGUIRE FOUNDATION By: /s/ Timothy Maguire Name: Timothy Maguire Title: President THE TIMOTHY J. AND JULIA MAGUIRE 2 By: /s/ Timothy Maguire Name: Timothy Maguire Title: Trustee
